DETAILED ACTION
Claims 1, 3-4, 7-8, 10, 16-18, 20-21, 25, 30, 37-38, 40, 42, 53, and 55 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1609283.5, filed on 05/26/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 

Applicant’s representative argues that neither of the containers 298, 254 in US Publication 2015/0167442 A1 (i.e. Harfoushian) “…disclose using pressure to manipulate fluid flow, as Harfoushian relies on the pump 248 to manipulate fluid flow”. Examiner notes that the claim language is broad in nature and does not specifically recite any of the language within the claims as introduced by the Applicant’s representative in the arguments.  Furthermore, regarding the method to manipulate a well, such property (as described in the preamble of claim 1) has not been given patentable weight because it was considered not a limitation, but an inherent property of the structure defined by the body of the claim. Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner believes incorporating criticality within the claim language to create a nexus between the functional language and Applicant’s specific intention in light of “manipulating the well” may be beneficial in advancing prosecution.  

Examiner notes that in light of the amendments to the most recent claims, the previously recited 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, 10, 16-18, 20-21, 25, 30, 37-38, 40, 42, 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0167442 A1 (i.e. Harfoushian) in view of US Publication 2016/0168985 A1 (i.e. Betancourt-Pocaterra et al.).

In regards to claim 1, Harfoushian discloses: A method to manipulate a well (at least abstract introduces a method of fracturing and sampling an isolated interval within a wellbore; well 202), comprising: 
	- providing a pressure sensor in the well (at least 276, 284; at least paragraph [0018] introduces pressure sensors within the apparatus as shown in figure 2);	
	- providing an apparatus (of 200; such as at least 216) in the well (at least 202) below an annular sealing device (at least 221), the annular sealing device engaging with a wellbore in the well (as shown in at least figure 1 & 4), and being below a surface of the well (as shown in at least figures 1 & 4),
(at least 218) for connecting the apparatus to the annular sealing device, the connector being above the apparatus and below the annular sealing device (as shown in at least figures 1-2); 
	the apparatus comprising: 
	- a container (at least 298) having a volume; 
	- a port (at least 306, 320) to allow pressure and fluid communication between an inside and an outside of the container (at least paragraphs [0024-0031] introduces allowing fluid communication between the container and the surrounding portion of the well); 
	- a mechanical valve assembly (comprising at least 308) having a valve member (308) adapted to move (at least paragraphs [0024-0031] introduces the pump 248 to introduce fluid within the container for actuating the floating piston 308) and one of to selectively allow and to selectively resist fluid entry into at least a portion of the container (at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well in light of at least 308), via the port; 
	- a control mechanism to control the mechanical valve assembly, comprising a communication device configured to receive a control signal for moving the valve member (at least paragraphs [0013-0016] introduces battery of 206 to supply electrical power and control to the pump downhole using at least valve 250; to inject the proppant from the chamber 298 into the interval 224, the valve 312 may be opened, for example by a control signal sent from the electronics and processing system 206 or the controller 246); 
(at least paragraphs [0025-0031] introduces for the container to be evacuated with the motive fluid pushes out the volume 300); and then deploying it into the well such that the apparatus moves from the surface into the well below the annular sealing device with the container sealed (at least paragraphs [0012-0023] introduces the apparatus, for example as shown in figure 2, to comprise of the container sealed when coupled together prior to deploying in the wellbore as shown in at least figure 1; the apparatus is deployed from the surface into the well below the annular sealing device 221 as shown in at least figures 1 & 4); 
- the pressure in at least a portion of said inside of the container being less than said outside of the container (at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well which allows for pressures to decrease and increase with respect to one another); 
- sending a control signal from above the annular sealing device to the communication device (sending signal via 206); 
- moving the valve member in response to said control signal to allow fluid to enter the container (at least paragraphs [0020-0031] introduces the downhole tool 200 also includes the sample module 214 designed to store a sample of the formation fluid within a sample chamber 254; formation fluid also may be drawn into the downhole tool 200 using the injection module 216 and the dual packer modules 218 and 220); and, 
(at least paragraphs [0020-0031] introduces the downhole tool 200 also includes the sample module 214 designed to store a sample of the formation fluid within a sample chamber 254; formation fluid also may be drawn into the downhole tool 200 using the injection module 216 and the dual packer modules 218 and 220).
	However, Harfoushian appears to be silent in regards to: the annular sealing device engaging with an inner face of one of a casing and a wellbore in the well;
	being at least 100m below a surface of the well;
	a container having a volume of at least 50 litres (1);
	the pressure in at least a portion of said inside of the container being less than said outside of the container for at least one minute;
	sending a control signal from above the annular sealing device to the communication device at least in part by a wireless control signal transmitted in at least one of the following forms: electromagnetic and acoustic;
	drawing in at least 5 l of fluid into the container.
	Nonetheless, Betancourt-Pocaterra discloses: the annular sealing device engaging with an inner face of one of a casing and a wellbore in the well (at least paragraphs [0042 and 0124] introduces a casing within the wellbore in which the sealing devices engage with as shown in at least figures 1 & 6); sending a control signal from above the annular sealing device to the communication device at least in part by a wireless control signal transmitted in at least one of the following forms: electromagnetic and acoustic (at least paragraphs [0035-0038, 0066, 0134, 0193-0202] introduces “…The communication subassembly may include, for example, a transmitter that generates a signal, such as an acoustic or electromagnetic signal”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian to include the teachings of Betancourt-Pocaterra, by modifying the actuation of downhole tool apparatus within the wellbore taught by Harfoushian to include for the actuation to be done wirelessly taught by Betancourt-Pocaterra to allow for determining mud gas logging (MGL) data based on drilling mud associated with a wellbore traversing a reservoir of interest (at least abstract). Furthermore, doing so, allows for remotely determining reservoir architecture, connectivity, compositional gradients, and/or the like for at least hydrocarbon recovery purposes (paragraphs [0001-0002]). 
	Furthermore, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: being at least 100m below a surface of the well; 
	a container having a volume of at least 50 litres (1); 
	the pressure in at least a portion of said inside of the container being less than said outside of the container for at least one minute; 
	drawing in at least 5 l of fluid into the container.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In regards to claim 4, Harfoushian further discloses: wherein the pressure sensor is below the annular sealing device (as shown in figure 4). Betancourt-Pocaterra further discloses: the pressure sensor is coupled to a wireless transmitter and data is transmitted from the wireless transmitter, to above the annular sealing device in at least one of the following forms: electromagnetic and acoustic (at least paragraphs [0035-0038, 0066, 0134, 0193-0202] introduces “…The communication subassembly may include, for example, a transmitter that generates a signal, such as an acoustic or electromagnetic signal”).

In regards to claim 7, Harfoushian further discloses: wherein a barrier (at least 221) is provided in the well and the port of the apparatus is provided below the barrier when the valve is moved to allow fluid to enter the container (as shown in at least figures 1 & 3-4). 

In regards to claim 8, Harfoushian further discloses: wherein at least a section of the well has been one of suspended and abandoned below the barrier (as shown in at least figures 1 & 4).
 
In regards to claim 10, Harfoushian further discloses: wherein the apparatus is conveyed on one of tubing, drill pipe and casing/liner (at least paragraph [0013] introduces the downhole tool 200 is conveyed on a wireline (e.g., using the multi-conductor cable 204); however, in other embodiments the downhole tool may be conveyed on a drill string, coiled tubing, wired drill pipe, or other suitable types of conveyance), and wherein the apparatus is optionally deployed into the well in the same operation as deploying the annular sealing device into the well (as shown in at least figures 1 & 4).

In regards to claim 16, Harfoushian further discloses: wherein the well is shut in, at one of surface and downhole, after the apparatus has been run and before the valve member moves in response to the control signal (shut in downhole occurs after actuation of the annular sealing devices 221 prior to the movement of the valve member, such as 308).

In regards to claim 17, Harfoushian further discloses: wherein the annular sealing device is a first annular sealing device (of 221) and the port of the apparatus is provided above a second annular sealing device (as shown in at least figure 3).

In regards to claim 18, Harfoushian discloses: including conducting a short interval test (at least abstract introduces a method of fracturing and sampling an isolated interval within a wellbore; at least paragraphs [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests) and wherein the first annular sealing device and the second annular sealing device are apart (as shown in at least figure 3).
	However, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: wherein the first annular sealing device and the second annular sealing device are less than 10m apart, optionally less 5m, or less than 2m, or less than 1m, or less than 0.5m apart.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the first annular sealing device and the second annular sealing device are less than 10m apart, optionally less 5m, or less than 2m, or less than 1m, or less than 0.5m apart to allow for creating ideal operating conditions downhole within the wellbore for purposes of effectively recovering hydrocarbons. 

In regards to claim 20, Harfoushian further discloses: including using the apparatus to conduct one of an interval test, drawdown test, flow test, build-up test, pressure test, and a connectivity test such as one of a pulse and interference test (at least paragraph [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests).

In regards to claim 21, Harfoushian further discloses: conducting a procedure on the well wherein the procedure includes at least one of image capture, a build-up test, drawdown test, connectivity test such as an one of an interference and a pulse test, flow test, pressure test, drill stem test (DST) extended well test (EWT), well/reservoir treatment such as an acid treatment, interval injectivity test, permeability test, hydraulic fracturing or minifrac procedure, injection procedure, gravel pack operation, perforation operation, string deployment, workover, suspension and abandonment (at least paragraph [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests).

In regards to claim 21, Harfoushian further discloses: conducting a procedure on the well wherein the procedure includes at least one of image capture, a build-up test, drawdown test, connectivity test such as an one of an interference and a pulse test, flow test, pressure test, drill stem test (DST) extended well test (EWT), well/reservoir treatment such as an acid treatment, interval injectivity test, permeability test, hydraulic (at least paragraph [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests).

In regards to claim 25, Harfoushian further discloses: wherein the well is a gas well, and the apparatus is used to draw in fluid from the well into the container to reduce the hydrostatic head of a lower section of a zone (at least paragraph [0018-0019] introduces the valve block 250 also may direct the fluid exiting the pump 248 through the primary flowline 232 or may divert the fluid to the wellbore through an exit flowline 252 which can assist in reducing pressure downhole).

In regards to claim 30, Harfoushian further discloses: wherein the container comprises a fluid chamber (at least 298) in fluid communication with the port, and a dump chamber (as shown in at least figures 1 & 3-4) and wherein the control mechanism controls fluid communication between the fluid chamber and the dump chamber (at least paragraphs [0034] introduces the primary flowline 232 may be employed to direct the fluid to the sample chamber 254).

In regards to claim 30, Harfoushian further discloses: wherein the apparatus comprises a choke optionally one of fixed and adjustable (at least paragraphs [0025-0026] introduces a flowline 304 is fluidly coupled to the volume 300 and a valve 302 may be actuated to allow proppant to flow into and out of the volume 300 through a port 306 in the body 208 of the downhole tool 200; the valve 312 within the motive fluid line 314 may be closed during the filling process, while a valve 316 disposed in a drain line 318 may be opened, allowing the motive fluid expelled from the volume 310 to exit the downhole tool 200 through a port 320).

In regards to claim 38, Harfoushian further discloses: wherein the container has a volume of well fluid is drawn into the container (at least paragraphs [0024-0031] introduces allowing fluid communication between the container and the surrounding portion of the well).
	However, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: wherein the container has a volume of at least 100 l and at least 100 l of well fluid is drawn into the container.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the container to have a volume of at least 100 l and at least 100 l of well fluid to be drawn into the container to allow for creating ideal operating conditions downhole within the wellbore for purposes of effectively recovering hydrocarbons. 

In regards to claim 40, Harfoushian further discloses: wherein in addition to the container, there is at least one secondary container (such as at least 254) having a volume, the at least one secondary container having a control device (at least 246 or of 256/260) for controlling communication between an inside and an outside of the secondary container (at least paragraphs [0021-0023] introduces sample module 214 also may include a valve 260 that can be opened to expose the volume 262 of the sample chamber 254 to the annular pressure; in certain embodiments, the valve 260 may be opened to allow buffer fluid to exit the volume 262 to the wellbore, which may provide backpressure during filling of the volume 258 that receives formation fluid), wherein the control device includes a mechanical valve assembly (of 256, 260).
	However, container having a volume of at least 1 l; wherein the pressure inside the secondary container is higher than an outside the secondary container.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the container to have a volume of at least 1 l and wherein the pressure inside the secondary container is higher than an outside the secondary container to allow for 

In regards to claim 42, Harfoushian further discloses: wherein in addition to the container, there is at least one secondary container (such as at least 254) having a volume, the at least one secondary container having a control device (at least 246 or of 256/260) for controlling communication between an inside and an outside of the secondary container, wherein the control device includes a mechanical valve assembly, and the apparatus comprises a pump (248) which pumps fluid to/from an inside of the at least one secondary container from/to an outside of the secondary container (at least paragraphs [0021-0023] introduces the formation fluid flows through the primary flowline 232, a valve 256 may be actuated to divert the formation fluid through a sample flowline 257 and into the volume 258; in certain embodiments, the pump 248 may provide the motive force to direct the fluid through the primary flowline 232 and into the sample chamber 254; the formation fluid may be stored within the volume 258 and, in certain embodiments, may be brought to the surface for further analysis), wherein the control device includes a mechanical valve assembly (of 256, 260).
	However, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: container having a volume of at least 1 l.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the container to have a volume of at least 1 l to allow for creating ideal operating conditions downhole within the wellbore for purposes of effectively recovering hydrocarbons. 

In regards to claim 53, Harfoushian discloses: wherein the control mechanism is configured to be controllable by the control signal after being run into the well (at least paragraphs [0013-0016] introduces battery of 206 to supply electrical power and control to the pump downhole using at least valve 250; to inject the proppant from the chamber 298 into the interval 224, the valve 312 may be opened, for example by a control signal sent from the electronics and processing system 206 or the controller 246).
	However, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: wherein the control mechanism is configured to be controllable by the control signal more than 24 hours after being run into the well, optionally more than 7 days, more than 1 month, more than 1 year or more than 5 years.
	Nonetheless, it has been held obvious to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


In regards to claim 55, Betancourt-Pocaterra further discloses: wherein the container (as shown in at least figure 7; such as 738) is defined, at least in part, by the one of casing and liner (at least paragraphs [0042 and 0124] introduces a casing within the wellbore in which the sealing devices engage with as shown in at least figures 1 & 6);

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0167442 A1 (i.e. Harfoushian) in view of US Publication 2016/0168985 A1 (i.e. Betancourt-Pocaterra et al.) with the teachings of US Publication 2002/0066563 A1 (i.e. Langseth et al.).

In regards to claim 3, Betancourt-Pocaterra discloses: wherein the valve member is moved at least before and/or after, any perforating gun-activation (at least paragraphs [0042-0047, 0090-0098] introduces actuation of the valve member(s), as shown in at least figure 7, to occur after perforation).
	However, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: wherein the valve member is moved at least two minutes before and/or at least two minutes after, any perforating gun-activation.
	Nonetheless, Langseth discloses: wherein the valve member is moved before and/or after, any perforating gun-activation (at least abstract and paragraphs [0009-0020, 0070-0076] introduces actuating a valve before and/or perforating via a gun).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include the teachings of Langseth, by modifying the movement of the valve within the downhole apparatus taught by Harfoushian in view of Betancourt-Pocaterra to include for the valve movement to occur around perforating gun-activation taught by Langseth to allow for testing (e.g., drillstem testing or production testing) to determine the nature and characteristics of one or more zones of a formation before the well is completed (paragraph [0003]).
	Furthermore, Harfoushian in view of Betancourt-Pocaterra and Langseth appear to be silent in regards to: wherein the valve member is moved at least two minutes before and/or at least two minutes after, any perforating gun-activation.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the valve member to move at least two minutes before and/or at least two minutes after, any perforating gun-activation to allow for creating ideal operating conditions downhole within the wellbore for purposes of effectively recovering hydrocarbons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.